Exhibit 10.2

 
AMENDED AND RESTATED
OPERATING AGREEMENT
FOR
OSI/FLEMING’S, LLC
(formerly known as OUTBACK/FLEMING’S, LLC)
A DELAWARE LIMITED LIABILITY COMPANY












THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR REGISTERED NOR QUALIFIED UNDER ANY STATE SECURITIES
LAWS.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT
REQUIRED.  ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS AGREEMENT IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH
HEREIN.


 
 
 

--------------------------------------------------------------------------------

 
 

 
 
TABLE OF CONTENTS


ARTICLE I         DEFINITIONS                                              1
 
(a)
"Act" 
1

 
(b)
"Affiliate" 
1

 
(c)
"Agreement" 
2

 
(d)
"Annual Business Plan" 
2

 
(e)
"Assignee" 
2

 
(f)
"Bankruptcy" 
2

 
(g)
"Capital Account" 
2

 
(h)
"Capital Contribution" 
2

 
(i)
"Certificate" 
2

 
(j)
"Code" 
2

 
(k)
[Removed and Reserved] 
2

 
(l)
"Company" 
2

 
(m)
"Company Minimum Gain" 
2

 
(n)
"Distributable Cash" 
2

 
(o)
"Economic Interest" 
3

 
(p)
"Fiscal Year" 
3

 
(q)
"Fleming's" 
3

 
(r)
"Fleming's" Principals" 
3

 
(s)
"Majority Interest" 
3

 
(t)
"Managing Interest" 
3

 
(u)
"Member" 
3

 
(v)
"Member Nonrecourse Debt" 
3

 
(w)
"Member Nonrecourse Deductions" 
3

 
(x)
"Membership Interest" 
3

 
(y)
"Net Profits" and "Net Losses" 
3

 
(z)
"Nonrecourse Liability" 
3

 
(aa)
"Outback" 
3

 
(bb)
"Percentage Interest" 
4

 
(cc)
"Person" 
4

 
(dd)
"Proprietary Marks" 
4

 
(ee)
"Regulations" 
4

 
(ff)
"Restaurant(s)" 
4

 
(gg)
"System" 
4

 
(hh)
"Tax Matters Partner" 
4





ARTICLE II        ORGANIZATIONAL MATTERS                                      4
 
2.1
Formation 
4

 
2.2
Name. 
4

 
2.3
Term 
4

 
2.4
Office and Agent 
5

 
2.5
Addresses of the Members . 
5

 
2.6
Purpose and Business of the Company 
5

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
ARTICLE III      CAPITAL CONTRIBUTIONS                                       5
 
3.1
Termination Fee 
5

 
3.2
[Removed and Reserved] 
5

 
3.3
Interest on Capital Contributions 
5

 
3.4
No Additional Capital Contributions 
5

 
3.5
Liability for Certain Obligations 
6

 
3.6
Documentation 
6

 
3.7
Capital Accounts 
6

 
3.8
Failure to Make Contributions 
6





ARTICLE IV      MEMBERS                                               10
 
4.1
Limited Liability 
10

 
4.2
Admission of Additional Members 
10

 
4.3
No Withdrawals or Resignations 
10

 
4.4
Termination of Membership Interest 
10

 
4.5
Transactions With The Company 
10

 
4.6
Voting Rights 
10

 
4.7
Meetings of Members 
10





ARTICLE V       MANAGEMENT AND CONTROL OF THE
COMPANY                             11
 
5.1
Management of the Company by Members 
11

 
5.2
[Removed and Reserved] 
11

 
5.3
Powers of the Managing Interest. 
11

 
A.
Rights Reserved for Managing Interest of Members 
11

 
B.
Annual Business Plan 
12

 
C.
Maximization of Value 
12

 
D.
Limitations on Power of a Managing Interest of the Members 
12

 
5.4
Liability of Members for Management Responsibilities 
13

 
5.5
[Removed and Reserved]. 
13

 
5.6
[Removed and Reserved] 
13

 
5.7
Officers 
13

 
5.8
President 
13





ARTICLE VI      ALLOCATIONS OF NET PROFITS AND NET LOSSES AND
 
DISTRIBUTIONS                                                                       
14

 
6.1
Allocations of Net Profit and Net Loss 
14

 
A.
Net Loss 
14

 
B.
Net Profit 
15

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
 
6.2
Special Allocations 
15

 
A.
Minimum Gain Chargeback 
15

 
B.
Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt 
15

 
C.
Nonrecourse Deductions 
15

 
D.
Member Nonrecourse Deductions 
15

 
E.
Qualified Income Offset 
15

 
6.3
Code Section 704(c) Allocations 
15

 
6.4
Allocation of Net Profits and Losses and Distributions in Respect of a
Transferred Interest 
16

 
6.5
Distributions of Distributable Cash by the Company 
16

 
6.6
Form of Distribution 
16

 
6.7
Restriction on Distributions 
17

 
6.8
Return of Distributions 
17

 
6.9
Obligations of Members to Report Allocations 
17





ARTICLE VII     TRANSFER AND ASSIGNMENT OF
INTERESTS                             17
 
7.1
Transfer and Assignment of Interests 
17

 
7.2
Further Restrictions on the Fleming's Principals 
18

 
7.3
Further Restrictions on Transfer of Interests 
18

 
7.4
Permitted Transfers 
18

 
7.5
Effective Date of Permitted Transfers 
19

 
7.6
Substitution of Members 
19

 
7.7
Rights of Legal Representatives 
19

 
7.8
No Effect to Transfers in Violation of Agreement 
19

 
7.9
Rights of First Refusal 
20

 
7.10
Transfer Permitted After Failure to Elect 
21





ARTICLE VIII  [Removed and Reserved] 21




ARTICLE IX      ACCOUNTING, RECORDS, REPORTING BY
MEMBERS                          21
 
9.1
Books and Records 
21

 
9.2
Delivery to Members and Inspection 
22

 
9.3
Annual Statements 
22

 
9.4
Financial and Other Information 
23

 
9.5
Filings 
23

 
9.6
Bank Accounts 
23

 
9.7
Accounting Decisions and Reliance on Others 
23

 
9.8
Tax Matters for the Company Handled by the Tax Matters Partner 
23



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)

 
ARTICLE X        DISSOLUTION AND WINDING
UP                                    23
 
10.1
Dissolution 
23

 
10.2
Winding Up 
24

 
10.3
Distributions in Kind 
24

 
10.4
Order of Payment Upon Dissolution 
24

 
10.5
Limitations on Payments Made in Dissolution 
24





ARTICLE XI      INDEMNIFICATION AND INSURANCE                                 
25
 
11.1
Indemnification of Agents 
25

 
11.2
Insurance 
25





ARTICLE XII
CONFIDENTIALITY AND NON-COMPETITION 
25

             12.1
Noncompetition 
25

             12.2
Confidentiality 
26

 
A.  Definition                                                                           
26

 
B.  No Disclosure, Use or
Circumvention                                                             26

 
C.  Maintenance of
Confidentiality                                                                  
26

            12.3
Non Solicitation 
26

            12.4
Reasonableness of Restrictions; Reformation; Enforcement 
26

            12.5
Specific Performance 
27





ARTICLE XIII    REPRESENTATIONS AND WARRANTIES                                27
 
13.1
Status 
27

 
13.2
Due Authorization 
27

 
13.3
Other Agreements and Violations of Law 
28

 
13.4
No Litigation 
28





ARTICLE XIV    MISCELLANEOUS                                            28
 
14.1
Complete Agreement 
28

 
14.2
Consultation with Attorney 
28

 
14.3
Tax Consequences 
28

 
14.4
No Assurance of Tax Benefits 
28

 
14.5
Binding Effect 
28

 
14.6
Parties in Interest 
28

 
14.7
Pronouns; Statutory References 
28

 
14.8
Headings 
28

 
14.9
Interpretation 
29

 
14.10
References to this Agreement 
29

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
 
14.11
Jurisdiction 
29

 
14.12
Exhibits 
29

 
14.13
Additional Documents and Acts 
29

 
14.14
Notices 
29

 
14.15
Amendments 
30

 
14.16
Reliance on Authority of Person Signing Agreement 
30

 
14.17
Company Property 
30

 
14.18
Multiple Counterparts 
30

 
14.19
Attorney Fees 
30

 
14.20
Time is of the Essence 
30

 
14.21
Remedies Cumulative 
30

 
14.22
Severability 
30

 
14.23
Partition 
31

 
14.24
Waiver 
31



 
 
 

--------------------------------------------------------------------------------

 
 

 

AMENDED AND RESTATED
OPERATING AGREEMENT
FOR
OSI/FLEMING’S, LLC
(formerly known as OUTBACK/FLEMING’S, LLC)
A DELAWARE LIMITED LIABILITY COMPANY




This Amended and Restated Operating Agreement is made as of June 4, 2010, by and
among the parties listed on the signature pages hereof, with reference to the
following facts:


A.           On September 10, 1999, a Certificate of Formation for
OUTBACK/FLEMING’S, LLC, a limited liability company organized under the laws of
the State of Delaware (the “Company”), was filed with the Delaware Secretary of
State.


B.           On October 1, 1999, the parties adopted and approved a Limited
Liability Company Operating Agreement for the Company (the “Original Operating
Agreement), which was subsequently amended on October 1, 2000, September 1,
2004. July 21, 2005, December 18, 2007, January 1, 2008 and January 1, 2009
(collectively, the “Amendments”).


C.           In December of 2007, the Company was a party to an Agreement of
Merger, whereby Blue Coral Seafood and Spirits, LLC merged with and into the
Company and as a part of such merger, the Company’s name was changed to
OSI/Fleming’s, LLC.


D.           The parties desire to amend and restate the Original Operating
Agreement, to reflect the changes made by the Amendments and to further modify
the terms of the Original Operating Agreement as provided herein.


NOW, THEREFORE, the parties by this Agreement set forth the amended and restated
operating agreement (the “Operating Agreement”) for the Company under the laws
of the State of Delaware upon the terms and subject to the conditions of this
Agreement.


Article I. DEFINITIONS


When used in this Agreement, the following terms shall have the meanings set
forth below (all terms used in this Agreement that are not defined in this
Article I shall have the meanings set forth elsewhere in this Agreement):


(a) "Act" shall mean the Delaware Limited Liability Company Act, as the same may
be amended from time to time.


(b) "Affiliate" of a Person shall mean any Person, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with such Person, as applicable.  The term "control," as used in the
immediately preceding sentence, shall mean with respect to a corporation or
limited liability company the right to exercise, directly or indirectly, more
than fifty percent (50%) of the voting rights attributable to the controlled
corporation or limited liability company, and, with respect to any individual,
partnership, trust, other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity.


 
1

--------------------------------------------------------------------------------

 
 
(c) "Agreement" shall mean this Operating Agreement, as originally executed and
as amended or amended and restated from time to time.


(d) "Annual Business Plan" shall mean the detailed business plan for the Company
prepared by the President of the Company and approved by a Managing Interest of
the Members, no less often than annually, which plan shall contain an operating
budget, a capital budget, cash flow projections, sources of cash analysis
(including analysis of any intended borrowings or financings), an operating plan
(including plans related to the strategic business plan), and detailed
quantifiable goals for the plan year.


(e) "Assignee" shall mean the owner of an Economic Interest who has not been
admitted as a substitute Member in accordance with Article VII.


(f) "Bankruptcy" shall mean:  (a) the filing of an application, or consent to,
the appointment of a trustee, receiver, or custodian of other assets; (b) the
filing of a voluntary petition in bankruptcy; (c) the entry of an order for
relief in proceedings under the United States Bankruptcy Code, as amended or
superseded from time to time; (d) the making of a general assignment for the
benefit of creditors; (e) the entry of an order, judgment, or decree by any
court of competent jurisdiction appointing a trustee, receiver, or custodian of
assets unless the proceedings and the person appointed are dismissed within
ninety (90) days; or (f) the failure to pay debts as the debts become due within
the meaning of Section 303(h)(1) of the United States Bankruptcy Code, as
determined by the Bankruptcy Court, or the admission in writing of inability to
pay its debts as they become due.


(g) "Capital Account" shall mean with respect to any Member the capital account
that the Company establishes and maintains for such Member pursuant to Section
3.7.


(h) "Capital Contribution" shall mean the total amount of cash and fair market
value of property contributed to the capital of the Company by the Members.


(i) "Certificate" shall mean the Certificate of Formation for the Company
originally filed with the Delaware Secretary of State and as amended from time
to time.


(j) "Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, the provisions of succeeding law, and to the extent applicable, the
Regulations.


(k)           [Removed and Reserved]


(l)           "Company" shall mean OSI/FLEMING’S, LLC, a Delaware limited
liability company (formerly known as OUTBACK/FLEMING’S, LLC).


(m)           "Company Minimum Gain" shall have the meaning ascribed to the term
"Partnership Minimum Gain" in the Regulations Section 1.704-2(d).


(n)           "Distributable Cash" shall mean the amount of cash which a
Managing Interest deems available for distribution to the Members, taking into
account all debts, liabilities, and obligations of the Company then due, and
working capital and other amounts which are described in the Annual Business
 
 
2

--------------------------------------------------------------------------------

 
 
Plan, and necessary for the Company's business or to place into reserves for
customary and usual claims with respect to such business.
 
(o)           "Economic Interest" shall mean the right to receive distributions
of the Company's assets and allocations of income, gain, loss, deduction, credit
and similar items from the Company pursuant to this Agreement and the Act, but
shall not include any other rights of a Member, including, without limitation,
the right to vote or participate in the management of the Company.


(p)           "Fiscal Year" shall mean the Company's fiscal year, which shall be
the calendar year.


(q)           “Fleming’s” shall mean FPSH Limited Partnership, an Arizona
limited partnership (“FPSH LP”) and AWA III Steakhouses, Inc., a California
corporation (“AWA INC”), individually and collectively.


(r)            “Fleming’s Principals” shall mean Paul M. Fleming and A. William
Allen, III.


(s)           "Majority Interest" shall mean those non-defaulting Members who
hold at least fifty one percent (51%) of the Percentage Interests entitled to
vote.


(t)           “Managing Interest” shall mean at least fifty one percent (51%) of
the Members entitled to vote, with FPSH LP being entitled to one (1) vote; AWA
INC being entitled to one (1) vote; and Outback being entitled to two (2) votes.


(u)           "Member" shall mean each Person who (a) is an initial signatory to
this Agreement, has been admitted to the Company as a Member in accordance with
the Certificate and this Agreement or is an Assignee who has become a Member in
accordance with Article VII, and (b) has not ceased to be a Member in accordance
with Article VII, or for any other reason.


(v)           "Member Nonrecourse Debt" shall have the meaning ascribed to the
term "Partner Nonrecourse Debt" in Regulations Section 1.704-2(b)(4).


(w)           "Member Nonrecourse Deductions" shall mean items of Company loss,
deduction, or Code Section 705(a)(2)(B) expenditures that are attributable to
Member Nonrecourse Debt.


(x)           "Membership Interest" shall mean a Member's entire interest in the
Company including the Member's Economic Interest, the right to vote on or
participate in the management, and the right to receive information concerning
the business and affairs, of the Company.


(y)           "Net Profits" and "Net Losses" shall mean the income, gain, loss
and deductions of the Company in the aggregate or separately stated, as
appropriate, determined in accordance with the method of accounting at the close
of each Fiscal Year on the Company's information tax return filed for federal
income tax purposes.


(z)           "Nonrecourse Liability" shall have the meaning set forth in
Regulations Section 1.752-1(a)(2).


(aa)           “Outback” shall mean OS PRIME, LLC, a Florida limited liability
company (formerly known as OS Prime, Inc., a Florida corporation), and a
wholly-owned subsidiary of OSI Restaurant
 
 
3

--------------------------------------------------------------------------------

 
 
Partners, LLC, a Delaware limited liability company (formerly known as Outback
Steakhouse, Inc. (“OSI”).
 
   
       (bb)“Percentage Interest” shall mean the percentage ownership interest of
a Member in the Company, as such percentage may be adjusted from time to time
pursuant to the terms of this Agreement.  The current Percentage Interests of
the Members shall be as reflected on Schedule 1, attached hereto and
incorporated herein;

       (cc)           "Person" shall mean an individual, partnership, limited
partnership, limited liability company, corporation, trust, estate, association
or any other entity.
 
       (dd)           “Proprietary Marks” shall mean any and all trade names,
service marks and trademarks used in connection with the System.
 
       (ee)           "Regulations" shall, unless the context clearly indicates
otherwise, mean the regulations in force as final or temporary that have been
issued by the U.S. Department of Treasury pursuant to its authority under the
Code, and any successor regulations.
        (ff)            “Restaurant(s)” shall mean those certain upscale
steakhouse restaurants developed, owned and/or operated by the Company utilizing
the Fleming’s Prime Steakhouse and Wine Bar concept and operating system.


(gg)           "System" shall mean the Fleming’s Prime Steakhouse and Wine Bar
concept and operating system and all elements thereof including, without
limitation, recipes, operating technologies and Proprietary Marks.


(hh)           "Tax Matters Partner" (as defined in Code Section 6231) shall be
Outback or its successor as designated pursuant to Section 9.8.


Article II.                      ORGANIZATIONAL MATTERS


2.1           Formation.  The Members have formed a Delaware limited liability
company under the laws of the State of Delaware by filing the Certificate with
the Delaware Secretary of State and entering into this Agreement, which
Agreement shall be deemed effective as of the date first listed above. The
rights and liabilities of the Members shall be determined pursuant to the Act
and this Agreement.  To the extent that the rights or obligations of any Member
are different by reason of any provision of this Agreement than they would be in
the absence of such provision, this Agreement shall, to the extent permitted by
the Act, control.


2.2           Name.  The name of the Company shall be “OSI/FLEMING’S, LLC". The
business of the Company may be conducted under that name or, upon compliance
with applicable laws, any other name that a Managing Interest of the Members
deems appropriate or advisable. The officers of the Company shall file any
fictitious name certificates and similar filings, and any amendments thereto,
that the officers of the Company consider appropriate or advisable.


2.3           Term.   The term of this Agreement commenced on the filing of the
Certificate and shall continue until terminated as hereinafter provided.
 
 
4

--------------------------------------------------------------------------------

 
 
      2.4           Office and Agent.  The Company shall continuously maintain a
registered office and agent in the State of Delaware. The registered office and
agent shall be as stated in the Certificate or as otherwise determined by a
Managing Interest of the Members.  The principal office of the Company shall be
2202 N. Westshore Blvd., Tampa, Florida 33607, or as a Managing Interest of the
Members may determine.  The Company may also have such offices, anywhere within
and without the State of Delaware, as the officers of the Company may determine
from time to time, or the business of the Company may require.


2.5           Addresses of the Members.  The respective addresses of the Members
are set forth on Exhibit A.  A Member may change its address upon notice thereof
to the Secretary of the Company.


2.6           Purpose and Business of the Company.  The purpose of the Company
is to engage in any lawful activity for which a limited liability company may be
organized under the Act.  Notwithstanding the foregoing, without the consent of
a Majority Interest, the Company shall not engage in any business other than the
following:


A.           The establishment, ownership, operation and franchising of upscale
steakhouse restaurants utilizing the System; and


B.           Such other activities directly related to and in furtherance of the
foregoing business as may be necessary, advisable, or appropriate as determined
by a Managing Interest of the Members.


C.           This Agreement shall not be deemed or construed to create a
relationship between the Members with respect to any activities whatsoever
except for those activities required for the accomplishment of the Company's
purpose as specified in this Section 2.6.  The Members acknowledge and agree
that upon contribution of the System and Proprietary Marks by Fleming’s pursuant
to Section 3.1 hereof, the Company shall be the sole and exclusive owner of the
System and the Proprietary Marks and the Members shall have no right, title, or
interest in or to the System or the Proprietary Marks, except as specifically
provided in this Agreement.


Article III.                      CAPITAL CONTRIBUTIONS


3.1.           Termination Fee. Outback shall be solely responsible for the
$750,000 termination fee (“Termination Fee”) for the termination of the
Company’s Blue Coral Newport Beach location lease. Neither FPSH LP nor AWA INC
shall be required to contribute capital to cover any portion of the Termination
Fee, nor will FPSH LP or AWA INC’s capital accounts be reduced by any portion of
the Termination Fee. Both FPSH LP and AWA INC shall remain responsible for their
proportionate share of the negative cash flow and closing costs, other than the
Termination Fee, for the Company’s Blue Coral Newport Beach location.


3.2.      [Removed and Reserved].


3.3           Interest on Capital Contributions.  No Member shall receive, or be
entitled to receive, interest on its contributions to the capital of the
Company. Except as otherwise provided herein, no Member shall have the right to
demand or to receive the return of all or any part of its Capital Account or of
its contributions to the capital of the Company.


3.4           No Additional Capital Contributions.  In no event shall any Member
be obligated to make any additional capital contributions, except as otherwise
expressly provided herein.
 
 
5

--------------------------------------------------------------------------------

 


3.5           Liability for Certain Obligations. Fleming’s Principals and
Outback covenant and agree that as to any guaranty of any debt, liability, or
obligation of the Company, including, without limitation, material long-term
obligations, such as liability as lessee under leases for Restaurant premises
and liability on loans (collectively “Obligations”), Fleming’s Principals and
Outback’s parent company, OSI, shall guarantee such Obligations if required by
the third party creditor; provided however, Fleming’s Principals and OSI shall
each be proportionately liable to any third party creditor for only up to the
percentage of the outstanding balance under such Obligations as is equal to the
applicable affiliated Member’s Percentage Interest in the Company at the time in
question, and shall not be jointly and severally liable therefor.


3.6           Documentation.  Fleming’s Principals and Outback covenant and
agree that all documentation evidencing any guaranties of the Company’s
material, long term obligations, including, without limitation, a Restaurant
premises lease, any promissory notes, and any lease for furniture, fixture and
equipment, shall limit the liability of each of Fleming’s Principals and OSI to
such percentage of any amounts outstanding under such obligations as is equal to
the applicable affiliated Member’s Percentage Interest in the Company at the
time in question, and shall specifically state that Fleming’s Principals and OSI
shall not be individually liable for the entire amount thereof, nor jointly and
severally liable therefor.  This provision may not be waived without the
unanimous consent of all Members.


3.7           Capital Accounts.  The Company shall establish and maintain an
individual Capital Account for each Member in accordance with Regulations
Section 1.704-1(b)(2)(iv).  If a Member transfers all or a part of its
Membership Interest in accordance with this Agreement, such Member's Capital
Account attributable to the transferred Membership Interest shall carry over to
the new owner of such Membership Interest pursuant to Regulations Section
1.704-1(b)(2)(iv)(1).  FPSH LP shall receive a $250,000 credit to its Capital
Account as a result of the funds received by the Company for the assignment to a
third party of the lease for its prior Blue Coral La Jolla location.


3.8           Failure to Make Contributions.  If a Member does not timely
contribute capital when required, that Member shall be in default under this
Agreement.  In such event, a non-defaulting Member shall send the defaulting
Member written notice of such default, giving such Member fourteen (14) days
from the date such notice is given to contribute the entire amount of its
required Capital Contribution.  If the defaulting Member does not contribute its
required capital to the Company within said fourteen (14)-day period, those
non-defaulting Members who hold a majority of the Percentage Interests held by
all non-defaulting Members may elect any one or more of the following remedies:


A.           One or more  non-defaulting Members may advance funds to the
Company to cover those amounts that the defaulting Member fails to
contribute.  Amounts that a non-defaulting Member so advances on behalf of the
defaulting Member shall become a loan due and owing from the defaulting Member
to such non-defaulting Member and bear interest at the rate of ten percent (10%)
per annum, payable monthly.  All cash distributions otherwise distributable to
the defaulting Member under this Agreement shall instead be paid to the
non-defaulting Members making such advances until such advances and interest
thereon are paid in full.  In any event, any such advances shall be evidenced by
a promissory note in a form reasonably acceptable to the non-defaulting Members
and be due and payable by the defaulting Member one (1) year from the date that
such advance was made.  Any amounts repaid shall first be applied to costs of
collection, then to interest and thereafter to principal.  Effective upon a
Member becoming a defaulting Member, each Member grants to the non-defaulting
Members who advance funds under this Section 3.8A a security interest in its
Membership Interest to secure its obligation to repay such advances and agrees
to execute and deliver a promissory note as described herein together with a
security agreement in a form reasonably acceptable to the non-defaulting Members
and such UCC-1 financing statements and
 
 
6

--------------------------------------------------------------------------------

 
 
assignments of certificates of membership (or other documents of transfer) as
such non-defaulting Members may reasonably request.


B.           One or more non-defaulting Members may contribute funds to the
capital of the Company to cover those amounts that the defaulting Member fails
to contribute.  In such event, the Percentage Interests of all Members shall be
adjusted proportionately to reflect the cumulative total Capital Contributions
each Member has contributed or, with respect to a non-defaulting Member, which
such Member has agreed to contribute.


C.           The non-defaulting Members who hold a majority of the Percentage
Interests held by all non-defaulting Members may dissolve the Company, in which
event the Company shall be wound-up, liquidated and terminated pursuant to
Article X.


D.           The defaulting Member shall lose its voting and approval rights
under the Act, the Certificate and this Agreement.


E.           The defaulting Member shall lose its ability to participate in the
management and operations of the Company.


F.           The Company or the non-defaulting Members may purchase the
defaulting Member's entire Membership Interest for an amount equal to eighty
percent (80%) of the Fair Market Value of the Membership Interest.


(i)           Determination of Fair Market Value. For  the purposes of this
Section 3.8F, the “Fair Market Value” of the Membership Interest at issue shall
be determined in the following manner:


(a)           The defaulting Member and the non-defaulting Members shall agree
upon the Fair Market Value of the defaulting Member’s Membership Interest within
ten (10) days following the date of the event of default.  If there is no
agreement on the Fair Market Value, the defaulting Member and the non-defaulting
Members shall agree upon a mutually acceptable appraiser within fifteen (15)
days following the date of the event of default, or, in the event such persons
fail to so agree, two (2) appraisers shall be appointed within twenty (20) days
following the date of the event of default, one by the defaulting Member, and
one by the non-defaulting Members.  If the defaulting Member, on the one hand,
or the non-defaulting Members, on the other hand, fail to appoint an appraiser
within the twenty (20) day period specified herein, the sole appraiser appointed
within such twenty (20) day period shall be the sole appraiser for the purposes
of determining Fair Market Value of the defaulting Member’s Membership Interest
to be purchased pursuant to this Section 3.8F.  The defaulting Member and the
non-defaulting Members shall promptly provide notice of the name of the
appraiser so appointed by such party to the other.  A third appraiser, if the
initial two appraisers are appointed, shall be appointed by the mutual agreement
of the first two appraisers so appointed, or, if such first two appraisers fail
to agree upon a third appraiser within thirty (30) days following the date of
the event of default, either the defaulting Member or the non-defaulting Members
may demand the appointment of an appraiser be made by the then director of the
Regional Office of the American Arbitration Association located nearest to the
Company’s principal office, in which event the appraiser appointed thereby shall
be the third appraiser.  Each of the appraisers shall submit to the defaulting
Member and the non-defaulting Members, within thirty (30) days after the final
appraiser has been appointed (“Appraisal Period”), a written appraisal (the
“Appraisal”) of the Fair Market Value of the defaulting Member’s Membership
Interest.
 
 
7

--------------------------------------------------------------------------------

 
 
                (b)           In connection with any appraisal conducted
pursuant to this Agreement, the parties hereto agree that any appraiser
appointed hereunder shall be given full access during normal business hours to
all information required and relevant to a valuation of the defaulting Member’s
Membership Interest.


(c)           If three appraisers are appointed, the Fair Market Value of the
defaulting Member’s Interest in question shall be equal to the numerical average
of three appraised determinations; provided, however, that if the difference
between any two appraisals is not more than ten percent (10%) of the lower of
the two, and the third appraisal differs by more than twenty-five percent (25%)
of the lower of the other two appraisals, the numerical average of such two
appraisals shall be determinative.


(d)           Any appraiser, to be qualified to conduct an appraisal hereunder,
shall be an independent appraiser (i.e., not affiliated with Outback or the
Fleming’s Principals), an M.A.I. appraiser or its equivalent, and shall be
reasonably competent as an expert to appraise the value of the defaulting
Member’s Percentage Interest.  If any appraiser initially appointed under this
Agreement shall, for any reason, be unable to serve, a successor appraiser shall
be promptly appointed in accordance with the procedures pursuant to which the
predecessor appraiser was appointed.


Notwithstanding the foregoing, if the determination of the Fair Market Value of
the defaulting Member’s Percentage Interest by appraisal is not completed and
all appraisal reports delivered as provided herein within the Appraisal Period,
then all closing, payment, and similar dates subsequent thereto shall be
automatically extended one (1) day for each day delivery of the appraisal
reports is delayed beyond the end of the Appraisal Period.


(e)           The cost of the appraiser appointed by each party shall be borne
by each such party.  The cost of the third appraiser, if any, or the sole
appraiser, in the event the defaulting Member and the non-defaulting Members
mutually agree upon a single appraiser, shall be borne equally by the defaulting
Member and the non-defaulting Member.


(ii)           Notice of Intent to Purchase.  Within thirty (30) days after the
determination of the purchase price of the defaulting Member's Membership
Interest in accordance with Section 3.8F(i), each non-defaulting Member shall
notify the defaulting Member in writing of its desire to purchase a portion of
the defaulting Member's Membership Interest.  The failure of any non-defaulting
Member to submit a notice within the applicable period shall constitute an
election on the part of the Member not to purchase any of the defaulting
Member's Membership Interest.  Each non-defaulting Member so electing to
purchase shall be entitled to purchase a portion of the defaulting Member's
Membership Interest in the same proportion that the Membership Interest of the
non-defaulting Member bears to the aggregate of the Membership Interests of all
of the non-defaulting Members electing to purchase the defaulting Member's
Interest.


(iii)           Election to Purchase Less Than All of the defaulting Member's
Membership Interest.  If any non-defaulting Member elects to purchase none or
less than all of its pro rata share of the defaulting Member's Membership
Interest, then the non-defaulting Members may elect to purchase more than their
pro rata share.  If the non-defaulting Members fail to purchase the entire
Membership Interest of the defaulting Member, the Company may purchase any
remaining share of the defaulting Member's Membership Interest.  If the
non-defaulting Members and the Company do not elect to purchase all of the
defaulting Member's Membership Interest, such Membership Interest not purchased
shall be that of an Economic Interest only.


(iv)           Payment of Purchase Price.  The purchase price shall be paid by
the Company or the non-defaulting Members, as the case may be, by either of the
following methods, each of which may be selected separately by the Company or
the non-defaulting Members:
 
 
8

--------------------------------------------------------------------------------

 


(a)           The Company or the non-defaulting Members shall at the closing pay
in cash the total purchase price for the defaulting Member's Membership
Interest; or


(b)           The Company or the non-defaulting Members shall pay at the closing
one-fifth (1/5) of the purchase price and the balance of the purchase price
shall be paid in four equal annual principal installments, plus accrued
interest, and be payable each year on the anniversary date of the closing.  The
unpaid princi­pal balance shall accrue interest at the current applicable
federal rate as provided in the Code for the month in which the initial payment
is made, but the Company and the non-defaulting Members shall have the right to
prepay in full or in part at any time without penalty.  The obligation of each
purchasing non-defaulting Member, and the Company, as applicable, to pay its
portion of the balance due shall be evidenced by a separate promissory note
executed by the respective purchasing non-defaulting Member or the Company, as
applicable.  Each such promissory note shall be in an original principal amount
equal to the portion owed by the respective purchasing non-defaulting Member or
the Company, as applicable.  The promissory note executed by each purchasing
non-defaulting Member shall be secured by a pledge of that portion of the
defaulting Member's Membership Interest purchased by such non-defaulting Member.


(v)           Closing of Purchase of defaulting Member's Membership Interest.
The closing for the sale of a defaulting Member's Interest pursuant to this
Section 3.8 shall be held at 10:00 a.m. at the principal office of Company no
later than sixty (60) days after the determination of the purchase price, except
that if the closing date falls on a Saturday, Sunday, or legal holiday, then the
closing shall be held on the next succeeding business day.  At the closing, the
defaulting Member or such defaulting Member's legal representative shall deliver
to the Company or the non-defaulting Members an instrument of transfer
(containing warranties of title and no encumbrances) conveying the defaulting
Member's Membership Interest.  The defaulting Member or such defaulting Member's
legal representative, the Company and the non-defaulting Members shall do all
things and execute and deliver all papers as may be necessary fully to
consummate such sale and purchase in accordance with the terms and provisions of
this Agreement.


(vi)           Purchase Terms Varied by Agreement.  Nothing contained herein is
intended to prohibit Members from agreeing upon other terms and conditions for
the purchase by the Company or any Member of the Membership Interest of any
Member in the Company.


Each Member acknowledges and agrees that (i) a default by any Member in making a
required Capital Contribution will result in the Company and the non-defaulting
Members incurring certain costs and other damages in an amount that would be
extremely difficult or impractical to ascertain and (ii) the remedies described
in this Section 3.8 bear a reasonable relationship to the damages which the
Members estimate may be suffered by the Company and the non-defaulting Members
by reason of the failure of a defaulting Member to make any required Capital
Contribution and the election of any or all of the above described remedies is
not unreasonable under the circumstances existing as of the date hereof.


The election of the non-defaulting Members to pursue any remedy provided in this
Section 3.8 shall not be a waiver or limitation of the right to pursue an
additional or different remedy available hereunder or at law or equity with
respect to any such default.
 
 
9

--------------------------------------------------------------------------------

 
 
Article IV.                      MEMBERS


4.1           Limited Liability.  Except as expressly set forth in this
Agreement or required by law, no Member shall be personally liable for any debt,
obligation, or liability of the Company, whether that liability or obligation
arises in contract, tort, or otherwise.


4.2           Admission of Additional Members.  A Managing Interest, with the
approval of a Majority Interest, may admit to the Company additional
Members.  Any additional Members shall obtain Membership Interests and will
participate in the management, Net Profits, Net Losses, and distributions of the
Company on such terms as are determined by a Managing Interest and approved by a
Majority Interest.  Notwithstanding the foregoing, Assignees may only be
admitted as substitute Members in accordance with Article VII.


4.3           No Withdrawals or Resignations.  No Member may withdraw or resign
from the Company.  If a Member wrongfully withdraws or resigns as a Member, that
Member shall have no right to receive any distribution or any payment for the
fair value of its Membership Interest other than such distributions or payments
as are made to all Members pursuant to this Agreement.


4.4           Termination of Membership Interest.  Upon the transfer of a
Member's Membership Interest in violation of Article VII, the Membership
Interest of such Member shall be terminated and thereafter that Member shall be
an Assignee only unless such Membership Interest shall be purchased by the
Company and/or remaining Members pursuant to the terms of Section 7.8.  Such
Member shall have no right to vote on any Company matters. Each Member
acknowledges and agrees that such termination or purchase of a Membership
Interest upon the occurrence of any of the foregoing events is not unreasonable
under the circumstances existing as of the date hereof.


4.5           Transactions With The Company.  Subject to any limitations set
forth in this Agreement and notwithstanding that it may constitute a conflict of
interest, with the prior approval of a Managing Interest, a Member may lend
money to and transact other business with the Company, including but not limited
to entering into franchise agreements (and any modifications or renewals
thereof) with the Company; the purchase, sale, lease, or exchange of any
property with the Company; or the rendering of any service to the Company, so
long as the terms and conditions of such transaction, on an overall basis, are
fair and reasonable to the Company and are at least as favorable to the Company
as those that are generally available from Persons capable of similarly
performing them and in similar transactions between parties operating at arm’s
length.  Subject to other applicable law, any Member entering into such
transaction(s) with the Company has the same rights and obligations with respect
thereto as a Person who is not a Member.


4.6           Voting Rights.  Except as expressly provided in this Agreement or
the Certificate, Members shall have no voting, approval or consent
rights.  Except where this Agreement specifically requires a greater percentage
affirmative vote, in all matters in which a vote, approval or consent of the
Members is required, a vote, consent or approval of a Majority Interest (or, in
instances in which there are defaulting Members, non-defaulting Members who hold
a majority of the Percentage Interests held by all non-defaulting Members) shall
be sufficient to authorize or approve such act.  All votes, approvals or
consents of the Members may be given or withheld, conditioned or delayed as the
Members may determine in their sole and absolute discretion.


4.7           Meetings of Members.  Meetings of Members may be held at such
date, time and place as the Member calling the meeting may reasonably fix from
time to time.  No annual or regular meetings of Members are required.  Meetings
of the Members may be called by any Member holding more than ten percent (10%)
of the Percentage Interests for the purpose of addressing any matters on which
the Members may vote.  Written notice of a
 
 
10

--------------------------------------------------------------------------------

 
 
meeting of Members shall be sent or otherwise given to each Member not less than
seven (7) nor more than sixty (60) days before the date of the meeting.  The
notice shall specify the place, date and hour of the meeting and the general
nature of the business to be transacted.


The actions taken at any meeting of Members, however called and noticed, and
wherever held, have the same validity as if taken at a meeting duly held after
regular call and notice, if a quorum is present either in person or by proxy,
and if, either before or after the meeting, each of the Members entitled to
vote, who was not present in person or by proxy, signs a written waiver of
notice or consents to the holding of the meeting or approves the minutes of the
meeting.  All such waivers, consents or approvals shall be filed with the
Company records or made a part of the minutes of the meeting.


Any action that may be taken at a meeting of Members may be taken without a
meeting, if a consent in writing setting forth the action so taken, is signed
and delivered to the Company within sixty (60) days of the record date for that
action by Members having not less than the minimum number of votes that would be
necessary to authorize or take that action at a meeting at which all Members
entitled to vote on that action at a meeting were present and voted.  All such
consents shall be filed with the secretary of the Company and shall be
maintained in the Company records.  Any Member giving a written consent, or the
Member's proxy holders, may revoke the consent by a writing received by the
secretary of the Company before written consents of the number of votes required
to authorize the proposed action have been filed.


Unless the consents of all Members entitled to vote have been solicited in
writing, (i) notice of any Member approval of an amendment to the Certificate or
this Agreement, a dissolution of the Company, or a merger of the Company,
without a meeting by less than unanimous written consent, shall be given at
least ten (10) days before the consummation of the action authorized by such
approval, and (ii) prompt notice shall be given of the taking of any other
action approved by Members without a meeting by less than unanimous written
consent, to those Members entitled to vote who have not consented in writing.


Article V.                      MANAGEMENT AND CONTROL OF THE COMPANY


5.1           Management of the Company by Members.  The business, property and
affairs of the Company shall be managed by the Members of the Company.  Except
for situations in which the approval of a Majority Interest of the Members is
expressly required by this Agreement, a Managing Interest of the Members shall
have full, complete and exclusive authority, power, and discretion to manage and
control the business, property and affairs of the Company, to make all decisions
regarding those matters and to perform any and all other acts or activities
customary or incident to the management of the Company's business, property and
affairs.


5.2           [Removed and Reserved].


5.3           Powers of the Managing Interest.

 
A.           Rights Reserved for Managing Interest of Members.  Without limiting
the generality of Section 5.1, but subject to Section 5.3D and to the
limitations set forth elsewhere in this Agreement, a Managing Interest of the
Members shall have the sole and exclusive powers to manage and carry out the
purposes, business, property, and affairs of the Company, including, without
limitation, the power to exercise on behalf and in the name of the Company all
of the powers of a natural person, including, without limitation, the power to:


(i)           Authorize the execution and delivery of any agreement;
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           Acquire, purchase, lease, renovate, improve, alter, rebuild,
demolish, replace, and own real property and any other property or assets that a
Managing Interest of the Members determines is necessary or appropriate or in
the interest of the business of the Company, and to acquire options for the
purchase of any such property;


(iii)           Sell, exchange, lease, or otherwise dispose of the real property
and other property and assets owned by the Company, or any part thereof, or any
interest therein;


(iv)           Sue on, defend, or compromise any and all claims or liabilities
in favor of or against the Company; submit any or all such claims or liabilities
to arbitration; and confess a judgment against the Company in connection with
any litigation in which the Company is involved; and


(v)           Retain legal counsel, auditors, and other professionals in
connection with the Company business and to pay therefor such remuneration as a
Managing Interest of the Members may determine.


B.           Annual Business Plan.  At least sixty (60) days prior to the
commencement of each Fiscal Year, the President shall submit to  the Members for
approval by a Managing Interest, the Annual Business Plan for the Company.  The
President and the Members shall at all times use their best efforts to operate
the Company in conformity with the Annual Business Plan.


C.           Maximization of Value.  The Members shall from time to time
evaluate in good faith all options available to the Company to maximize the
value of each Member’s Percentage Interest in the Company, such as, but not
limited to, an initial public offering, strategic sale, or merger into OSI.


D.           Limitations on Power of a Managing Interest of the Members.


(i)           Limitations on Acts of Managing Interest. A Managing Interest of
the Members shall not have authority hereunder to cause the Company to engage in
the following without first obtaining the affirmative vote or written consent of
a Majority Interest (or such greater Percentage Interest as is set forth below)
of the Members:
(a)           The operation of any Restaurant other than in conformity with the
operating procedures established pursuant to, or in accordance with, the System;


(b)           The sale, exchange or other disposition of all, or substantially
all, of the Company’s assets occurring as part of a single transaction or plan,
or in multiple transactions over a six (6) month period, except in the orderly
liquidation and winding up of the business of the Company upon its duly
authorized dissolution;


(c)           The borrowing of money from any party in excess of $25,000, the
issuance of evidences of indebtedness in connection therewith, the refinancing,
increase in the amount of, modification, amendment, or changing of the terms, or
extension of the time for the payment of any indebtedness or obligation of the
Company, and securing such indebtedness by mortgage, deed of trust, pledge,
security interest, or other lien on Company assets;


(d)           The merger of the Company with a corporation, another limited
liability company or limited partnership which is not an Affiliate of the
Company or of any of the Members; provided in no event shall a Member be
required to become a general partner in a merger with a limited partnership
without its express written consent;
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           The merger of the Company with any general partnership, or with a
corporation, limited liability company or limited partnership which is an
Affiliate of the Company or any of the Members, shall require the affirmative
vote or written consent of Members owning a ninety percent (90%) Percentage
Interest;


(f)           The admission of any person as a Member, or the establishment of
different classes of Members;


(g)           An alteration of the primary purpose or business of the Company as
set forth in Section 2.6;


(h)           The lending of money by the Company to any  Member or officer;


(i)           Any act which would make it impossible to carry on the ordinary
business of the Company;


(j)           The declaration of Bankruptcy on behalf of the Company;


(k)           The payment of any amount in violation of this Agreement; and


(l)           Any other transaction described in this Agreement as requiring the
vote, consent, or approval of the Members.


(ii)           [Removed and Reserved].


5.4           Liability of Members for Management Responsibilities.  The
Members, while carrying out their management responsibilities pursuant to this
Agreement,  shall not be liable to the Company or to any Member for any loss or
damage sustained by the Company or any Member, unless the loss or damage shall
have been the result of fraud, deceit, gross negligence, reckless or intentional
misconduct, breach of fiduciary duty, a knowing violation of law by a Member or
a breach of the Member’s obligations under this Agreement, in which event such
Member shall be so liable.


5.5            [Removed and Reserved].


5.6            [Removed and Reserved].


5.7           Officers.  A Managing Interest of the Members may appoint officers
at any time.  The officers of the Company shall include a President and such
other officers as a Managing Interest deems necessary and appropriate.  The
officers shall serve at the pleasure of Members, subject to (a) all rights, if
any, of an officer under an employment contract, and (b) the right of a Majority
Interest to remove any officer.  A Managing Interest may determine a reasonable
compensation to be paid to each officer so appointed.  Any individual may hold
any number of offices.  The officers shall exercise such powers and perform such
duties as specified in this Agreement and as shall be determined from time to
time by a Managing Interest.


5.8           President.  All decisions as to the day to day operations of the
Company shall be made by the President.  The President shall execute an
Employment Agreement acceptable to the President and a Managing Interest of the
Members.  The President shall not, without the approval of a Managing Interest
of the Members
 
 
13

--------------------------------------------------------------------------------

 
 
(or a Majority Interest or more of the Members if such power is retained by the
Members pursuant to this Agreement):


(i)           Confess a judgment against the Company;


(ii)           Admit any person as a Member;


(iii)           Declare Bankruptcy on behalf of the Company;


(iv)           Enter into any lease of real or personal property;


(v)           Enter into any loan transaction or incur any indebtedness of the
Company in excess of $25,000;


(vi)           Execute any franchise agreement;


(vii)           Purchase any real property; or
 
        (viii)    Undertake any such other matter(s) as may be agreed upon by a
Managing Interest of the Members.



Article VI.                      ALLOCATIONS OF NET PROFITS AND NET LOSSES AND
DISTRIBUTIONS


6.1           Allocations of Net Profit and Net Loss


A.           Net Loss.  Subject to Sections 3.1, 3.7 and 6.5E, Net Loss shall be
allocated first to Outback in an amount equal to Outback’s positive Capital
Account balance, and then to the Members in proportion to their Percentage
Interests.  Notwithstanding the previous sentence, loss allocations to a Member
shall be made only to the extent that such loss allocations will not create a
deficit Capital Account balance for that Member in excess of an amount, if any,
equal to such Member's share of Company Minimum Gain.  Any loss not allocated to
a Member because of the foregoing provision shall be allocated to the other
Members (to the extent the other Members are not limited in respect of the
allocation of losses under this Section 6.1A).  Any loss reallocated under this
Section 6.1A shall be taken into account in computing subsequent allocations of
income and losses pursuant to this Article VI, so that the net amount of any
item so allocated and the income and losses allocated to each Member pursuant to
this Article VI, to the extent possible, shall be equal to the net amount that
would have been allocated to each such Member pursuant to this Article VI if no
reallocation of losses had occurred under this Section 6.1A.


B.           Net Profit.  Subject to Sections 3.1, 3.7 and 6.5E, Net Profit
shall be allocated to the Members in proportion to their Percentage Interests.


6.2           Special Allocations.  Notwithstanding Section 6.1:


A.           Minimum Gain Chargeback.  If there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary, in
subsequent fiscal years) in an amount equal to the portion of such Member's
share of the net decrease in Company Minimum Gain that is allocable to the
disposition of Company property subject to a
 
 
14

--------------------------------------------------------------------------------

 
 
Nonrecourse Liability, which share of such net decrease shall be determined in
accordance with Regulations Section 1.704-2(g)(2).  Allocations pursuant to this
Section 6.2A shall be made in proportion to the amounts required to be allocated
to each Member under this Section 6.2A.  The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f).  This Section 6.2A
is intended to comply with the minimum gain chargeback requirement contained in
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.


B.           Chargeback of Minimum Gain Attributable to Member Nonrecourse
Debt.  If there is a net decrease in Company Minimum Gain attributable to a
Member Nonrecourse Debt, during any Fiscal Year, each Member who has a share of
the Company Minimum Gain attributable to such Member Nonrecourse Debt (which
share shall be determined in accordance with Regulations Section 1.704-2(i)(5))
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, in subsequent Fiscal Years) in an amount equal to that
portion of such Member's share of the net decrease in Company Minimum Gain
attributable to such Member Nonrecourse Debt that is allocable to the
disposition of Company property subject to such Member Nonrecourse Debt (which
share of such net decrease shall be determined in accordance with Regulations
Section 1.704-2(i)(5)).  Allocations pursuant to this Section 6.2B shall be made
in proportion to the amounts required to be allocated to each Member under this
Section 6.2B.  The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4).  This Section 6.2B is intended to comply
with the minimum gain chargeback requirement contained in Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.


C.           Nonrecourse Deductions.  Any nonrecourse deductions (as defined in
Regulations Section 1.704-2(b)(1)) for any Fiscal Year or other period shall be
specially allocated to the Members in proportion to their Percentage Interests.


D.           Member Nonrecourse Deductions.  Those items of Company loss,
deduction, or Code Section 705(a)(2)(B) expenditures which are attributable to
Member Nonrecourse Debt for any Fiscal Year or other period shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such items are attributable in accordance with
Regulations Section 1.704-2(i).


E.           Qualified Income Offset.  If a Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), or any other event creates a deficit
balance in such Member's Capital Account in excess of such Member's share of
Company Minimum Gain, items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate such
excess deficit balance as quickly as possible.  Any special allocations of items
of income and gain pursuant to this Section 6.2E shall be taken into account in
computing subsequent allocations of income and gain pursuant to this Article VI
so that the net amount of any item so allocated and the income, gain, and losses
allocated to each Member pursuant to this Article VI to the extent possible,
shall be equal to the net amount that would have been allocated to each such
Member pursuant to the provisions of this Article VI if such unexpected
adjustments, allocations, or distributions had not occurred.


6.3           Code Section 704(c) Allocations.  Notwithstanding any other
provision in this Article VI, in accordance with Code Section 704(c) and the
Regulations promulgated thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value on the date of
contribution.  Allocations pursuant to this Section 6.3 are solely for purposes
of federal, state and local taxes.  As such, they shall not affect or in any way
be taken into account in computing a Member's Capital Account or share of
profits, losses, or other items of distributions pursuant to any provision of
this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
    6.4           Allocation of Net Profits and Losses and Distributions in
Respect of a Transferred Interest.  If any Economic Interest is transferred, or
is increased or decreased by reason of the admission of a new Member or
otherwise, during any Fiscal Year of the Company, Net Profit or Net Loss for
such Fiscal Year shall be assigned pro rata to each day in the particular period
of such Fiscal Year to which such item is attributable (i.e., the day on or
during which it is accrued or otherwise incurred) and the amount of each such
item so assigned to any such day shall be allocated to the Member or Assignee
based upon its respective Economic Interest at the close of such day.


However, for the purpose of accounting convenience and simplicity, the Company
shall treat a transfer of, or an increase or decrease in, an Economic Interest
which occurs at any time during a semi-monthly period (commencing with the
semi-monthly period including the date hereof) as having been consummated on the
last day of such semi-monthly period, regardless of when during such
semi-monthly period such transfer, increase, of decrease actually occurs (i.e.,
sales and dispositions made during the first fifteen (15) days of any month will
be deemed to have been made on the 15th day of the month).


Notwithstanding any provision above to the contrary, gain or loss of the Company
realized in connection with a sale or other disposition of any of the assets of
the Company shall be allocated solely to the parties owning Economic Interests
as of the date such sale or other disposition occurs.


6.5           Distributions of Distributable Cash by the Company.


A. Subject to applicable law and any limitations contained in this Agreement,
all Distributable Cash of the Company shall be retained by the Company and used
for development of new Restaurants, except that the Company shall, if
Distributable Cash is available, distribute to each Member cash in an amount
equal to thirty-five percent (35%) of the Net Profits, if any, allocated to such
Member.  A Managing Interest of the Members shall make the distributions
specified in this section, not less than once each calendar quarter based on
estimated year to date Net Profits. Distributions for the last calendar quarter
of the Fiscal Year shall be adjusted to reflect any under or over estimating of
year to date Net Profits during prior calendar quarters.


B. Removed and Reserved.


C. Subject to Sections 3.1, 3.7 and 6.5E and Article X, all other distributions
to Members shall be made in accordance with their Percentage Interests.


D.           All distributions shall be made only to the Persons who, according
to the books and records of the Company, are the holders of record of the
Economic Interests in respect of which such distributions are made on the actual
date of distribution.  Subject to Section 6.8, neither the Company nor any
Member shall incur any liability for making distributions in accordance with
this Section 6.5.


E.           FPSH LP shall not: (i) have any ownership or other interest in,
(ii) be allocated any profit or loss from, (iii ) receive any distributions
from; or (iv) be responsible for any obligations with respect to, the following
Restaurants:  5406 Austin II, 5407 Houston-Town & Country, and 2007
Orlando/Sandlake.


6.6           Form of Distribution.  Except as provided in Section 8.2 and
Section 10.4, a Member, regardless of the nature of the Member's Capital
Contribution, has no right to demand and receive any distribution from the
Company in any form other than cash.  Except as provided in Section 10.4, no
Member may be compelled to accept
 
 
16

--------------------------------------------------------------------------------

 
 
from the Company a distribution of any asset in kind in lieu of a proportionate
distribution of money being made to other Members and no Member may be compelled
to accept a distribution of any asset in kind.


6.7           Restriction on Distributions.  No distribution shall be made if,
after giving effect to the distribution, all liabilities of the Company, other
than liabilities to Members on account of their Membership Interests and
liabilities for which the recourse of creditors is limited to specified property
of the Company, exceed the fair value of the assets of the Company, except that
the fair value of property that is subject to a liability for which the recourse
of creditors is limited shall be included in the assets of the Company only to
the extent that the fair value of that property exceeds that liability.


6.8           Return of Distributions.  A Member who receives a distribution in
violation of Section 6.7, and who knew at the time of the distribution that the
distribution violated Section 6.7, shall be liable to the Company for the amount
of the distribution.  A Member who receives a distribution in violation of
Section 6.7, and who did not know at the time of the distribution that the
distribution violated Section 6.7, shall not be liable for the amount of the
distribution.  A Member who receives a distribution shall have no liability for
the amount of the distribution after the expiration of three (3) years from the
date of the distribution unless an action to recover the distribution from such
Member is commenced prior to the expiration of said three (3)-year period and an
adjudication of liability against such Member is made in the said action.


6.9           Obligations of Members to Report Allocations.  The Members are
aware of the income tax consequences of the allocations made by this Article VI
and hereby agree to be bound by the provisions of this Article VI in reporting
their shares of Company income and loss for income tax purposes.


Article VII.                      TRANSFER AND ASSIGNMENT OF INTERESTS


7.1           Transfer and Assignment of Interests.


A.           General Restriction.  Except as otherwise provided in this Article
VII, a Member shall not be entitled to transfer, assign, convey, sell, encumber
or in any way alienate all or any part of its Membership Interest (collectively,
"transfer") except with the prior written consent of all Members, which consent
may be given or withheld, conditioned or delayed, as the Members may determine
in their sole and absolute discretion. Without limiting the generality of the
foregoing, the sale or exchange of at least fifty percent (50%) of the voting
stock of a Member, if a Member is a corporation, or the transfer of an interest
or interests of at least fifty percent (50%) in the capital or profits of a
Member (whether accomplished by the sale or exchange of interests or by the
admission of new partners or members), if a Member is a partnership or limited
liability company, or the cumulative transfer of such interests in a Member
which effectively equal the foregoing (including transfer of interests followed
by the incorporation of a Member and subsequent stock transfers, or transfers of
stock followed by the liquidation of a Member and subsequent transfers of
interests) will be deemed to constitute an assignment of a Membership Interest
subject to this Article VII; provided that transfers among the Fleming’s
Principals shall be exempt from these requirements. After the consummation of
any transfer of any part of a Membership Interest, the Membership Interest so
transferred shall continue to be subject to the terms and provisions of this
Agreement and any further transfers shall be required to comply with all the
terms and provisions of this Agreement.


B.           Improper Transfers. Transfers in violation of this Article VII
shall only be effective to the extent set forth in Section 7.8.


 
17

--------------------------------------------------------------------------------

 
 
7.2    Further Restrictions on the Fleming’s Principals.  Fleming’s and the
Fleming’s Principals acknowledge and agree that Outback has entered into this
Agreement in reliance on the personal skill and character of the Fleming’s
Principals.


A. AWA INC and A. William Allen, III hereby represent and warrant to Outback
that A. William Allen, III (together with his wife or through a trust controlled
by them) is the sole shareholders and sole director of AWA INC.  The ownership
of all of the capital stock of AWA INC by A. William Allen, III is a material
inducement to Outback entering into this Agreement.  Except as provided in
Section 7.4, A. William Allen, III hereby covenants and agrees that he shall
not, in any manner, transfer, alienate or encumber any of the capital stock, or
other voting or ownership interest, in AWA INC without the prior written consent
of Outback, which consent may be granted or denied in Outback's sole
discretion.  Further, AWA INC and A. William Allen, III hereby covenant and
agree that they shall not in any manner allow any action to be taken that would
result in A. William Allen, III, individually, having insufficient voting power
to control all matters submitted to a vote of AWA INC’s shareholders.


B. FPSH LP, PKCR, LLC (“PKCR”) and Paul M. Fleming hereby represent and warrant
to Outback that trusts established for the benefit of Paul M. Fleming, his
family members, and entities under his control are the sole members of PKCR, and
PKCR is the sole general partner of FPSH LP.  The ownership of all of the
general partnership interests of FPSH LP by PKCR and ownership of all of the
membership interests in PKCR by trusts established for the benefit of Paul M.
Fleming, his family members, and entities under his control are material
inducements to Outback entering into this Agreement.  Except as provided in
Section 7.4, Paul M. Fleming hereby covenants and agrees that he shall not, in
any manner, transfer, alienate or encumber any of the membership interests, or
other voting or ownership interest, in PKCR without the prior written consent of
Outback, which consent may be granted or denied in Outback's sole discretion,
and PKCR hereby covenants and agrees that it shall not, in any manner, transfer,
alienate or encumber any of its partnership or other ownership or voting
interest in FPSH LP without the prior written consent of Outback, which consent
may be granted or denied at Outback’s sole discretion  FPSH LP, PKCR and Paul M.
Fleming covenant and agree that at all times Paul M. Fleming, individually, or
in his capacity as trustee or controlling person, shall have the power to
determine all matters submitted to a vote of FPSH LP’s partners and PKCR’s
members.


7.3 Further Restrictions on Transfer of Interests.  In addition to other
restrictions found in this Agreement, no Member shall transfer all or any part
of its Membership Interest:


A.  
Without compliance with all federal and state securities law, and



B. If the Membership Interest to be transferred, when added to the total of all
other Membership Interests transferred in the preceding twelve (12) consecutive
months prior thereto, would cause the tax termination of the Company under Code
Section 708(b)(1)(B).


7.4           Permitted Transfers.


A. A Membership Interest may be transferred to any other Member, subject to
compliance with Section 7.2 and 7.3, and without the prior written consent of
the other Members as required by Section 7.1.


B. Subject to the restrictions of Section 7.3: Paul M. Fleming and PKCR may make
bona fide gifts of interests in PKCR or FPSH LP to Paul M. Fleming’s family
members, or to one or more trusts for the benefit of his family members, for
estate planning purposes provided that Paul M. Fleming retains at least a
fifty-one percent
 
 
18

--------------------------------------------------------------------------------

 
 
(51%) ownership and voting interest in PKCR and PKCR remains the sole general
partner of FPSH LP; and A. William Allen, III may make bona fide gifts of
interests in AWA INC to their family members, or to one or more trusts for the
benefit of family members, for estate planning purposes provided that they
collectively retain at least a fifty-one percent (51%) ownership and voting
interest in AWA INC.  In the event that Paul M. Fleming or PKCR transfers 100%
of its ownership interest in FPSH (whether directly or indirectly) to one or
more of Paul M. Fleming’s family members or a trust for the benefit of one or
more Paul M. Fleming’s family members, with respect to which Paul M. Fleming is
not a trustee or beneficiary, such transfer shall serve to revoke Paul M.
Fleming’s  right to vote on matters requiring a Managing Interest of the Members
of the Company;  and AWA, INC shall thereafter have two (2) votes on each matter
requiring the approval of a Managing Interest of the Members.


7.5           Effective Date of Permitted Transfers.  Any permitted transfer of
all or any portion of a Membership Interest or an Economic Interest shall be
effective as of the date provided in Section 6.4 following the date upon which
the requirements of Sections 7.1, 7.2 and 7.3 have been met.  The Members shall
be provided with written notice of such transfer as promptly as possible after
the requirements of Sections 7.1, 7.2 and 7.3 have been met.  Any transferee of
a Membership Interest shall take subject to the restrictions on transfer imposed
by this Agreement.


7.6           Substitution of Members.  An Assignee shall have the right to
become a substitute Member only if (i) the requirements of Sections 7.1, 7.2 and
7.3 hereof are met, (ii) the Assignee executes an instrument satisfactory to a
Managing Interest of the Members accepting and adopting the terms and provisions
of this Agreement, and (iii) the Assignee pays any reasonable expenses in
connection with its admission as a new Member.  The admission of an Assignee as
a substitute Member shall not result in the release of the Member who assigned
the Membership Interest from any liability that such Member may have to the
Company.


7.7           Rights of Legal Representatives.  If a Member who is an individual
dies or is adjudged by a court of competent jurisdiction to be incompetent to
manage the Member's person or property, the Member's executor, administrator,
guardian, conservator, or other legal representative may exercise all of the
Member's rights for the purpose of settling the Member's estate or administering
the Member's property, including any power the Member has under the Certificate
or this Agreement to give an Assignee the right to become a Member.  If a Member
is a corporation, trust, or other entity and is dissolved or terminated, the
powers of that Member may be exercised by its legal representative or successor.


7.8           No Effect to Transfers in Violation of Agreement.  Upon any
transfer of a Membership Interest in violation of this Article VII, the
remaining Members shall have the right to Purchase the transferred Membership
Interest as provided in Section 3.8F of this Agreement.  In the event such
Membership Interest is not purchased by the remaining Members, such transferee
shall only be entitled to become an Assignee and thereafter shall only receive
the share of the Company's Net Profits, Net Losses and distributions of the
Company's assets to which the transferor of such Economic Interest would
otherwise be entitled.  The transferee shall have no right to vote or
participate in the management of the business, property and affairs of the
Company or to exercise any rights of a Member. Notwithstanding the immediately
preceding sentences, if, in the determination of a Managing Interest of the
Members, a transfer in violation of this Article VII would cause the tax
termination of the Company under Code Section 708(b)(1)(B), the transfer shall
be null and void and the purported transferee shall not become either a Member
or an Assignee.


Upon and contemporaneously with any transfer (whether arising out of an
attempted charge upon that Member's Economic Interest by judicial process, a
foreclosure by a creditor of the Member or otherwise) of a Member's Economic
Interest which does not at the same time transfer the balance of the rights
associated with the Membership Interest transferred by the Member (including,
without limitation, the rights of the Member to vote or
 
 
19

--------------------------------------------------------------------------------

 
 
participate in the management of the business, property and affairs of the
Company), the Company shall purchase from the Member, and the Member shall sell
to Company for a purchase price of one hundred dollars ($100), all remaining
rights and interests retained by the Member that immediately before the transfer
were associated with the transferred Economic Interest.  Such purchase and sale
shall not, however, result in the release of the Member from any liability to
the Company as a Member.


Each Member acknowledges and agrees that the right of the Company to purchase
such rights and interests from a Member who transfers a Membership Interest in
violation of this Article VII is not unreasonable under the circumstances
existing as of the date hereof.


7.9           Rights of First Refusal.  


A.           Removed and Reserved.


B.           Outback’s Rights.  At any time a Member other than Outback (or any
shareholder of AWA INC or any partner of FPSH LP or member of PKCR) (each a
“Transferor”), desires to transfer all or any part of his, hers, or its
Membership Interest (or, in the case of a shareholder of AWA INC any capital
stock or other voting or ownership interest in AWA INC, in the case of a partner
of FPSH LP any partnership interests in FPSH LP, or in the case of a member of
PKCR any membership interest in PKCR) to any person or entity, as permitted by
this Article VII, the Transferor shall, prior to any such Transfer, give Outback
a Notice of Transfer, which notice shall specify the Membership Interest to be
transferred, the identity of the proposed transfer, and the Purchase Price.  Any
purported Notice of Transfer that does not comply with the requirements of this
Section 7.9B shall be null and void and of no effect hereunder.  Upon receipt of
a proper Notice of Transfer, Outback shall thereupon have the right to acquire
the Transferor’s entire Membership Interest or such portion of the Transferor’s
Membership Interest as is specified in the Notice of Transfer, on terms
identical to the Purchase Price or proportionately identical if Outback elects
to purchase the entire Membership Interest of the Transferor.  In the event the
Purchase Price contains terms that Outback cannot reasonably duplicate, Outback
shall have the right to substitute the reasonable cash equivalent thereof. This
right of first refusal shall not apply to transfers made pursuant to Section 7.4
or transfers among the Fleming’s Principals.


C. Exercise of Rights.


(i)           The purchasing Member(s) shall exercise the right of first refusal
contained herein by mailing written notice thereof (“Notice of Election”) to the
Transferor within forty (40) days of mailing of the Notice of Transfer.  In the
event no purchasing Member(s) mail a Notice of Election to the Transferor within
said 40-day period, the purchase option contained herein shall lapse (except as
otherwise provided in Section 7.10).  In the event a Member timely exercises the
purchase option contained herein, such Member shall mail written notice to the
Transferor of whether the Member has elected to purchase the entire Membership
Interest of the Transferor or such portion as was specified in the Notice of
Transfer, if less; such notice to be mailed within ten (10) days of the mailing
of the Notice of Election.


(ii)           The closing for any purchase hereunder shall be consummated and
closed in the Company’s principal office on a date and at a time designated by
the purchasing Member in a notice to the Transferor, provided such consummation
and closing date shall occur within ninety-five (95) days from the date of
mailing of the Notice of Election.  At such closing, the Transferor shall
execute and deliver all documents and instruments as are necessary and
appropriate, in the opinion of counsel for the Company, to effectuate the
transfer
 
 
20

--------------------------------------------------------------------------------

 
 
of the Transferor’s Membership Interest in accordance with the terms of the
Notice of Transfer and the purchasing Member shall deliver the Purchase Price.


7.10           Transfer Permitted After Failure to Elect.  Subject to
Section 7.1, 7.2 and 7.3, in the event a Member does not elect pursuant to
Section 7.9 to exercise the purchase option specified therein, or in the event
the closing for any purchase pursuant to Section 7.9 does not occur within the
time limits specified therein, then the Transferor shall be free to transfer the
exact portion of his, her, or its Membership Interest as was specified in the
Notice of Transfer to the person or entity identified in the Notice of Transfer
in exchange for the exact Purchase Price as was specified in the Notice of
Transfer; provided, however, that the closing and consummation of such transfer
shall occur within one hundred thirty (130) days after the date of mailing of
the Notice of Transfer and provided further that such transfer must comply with
all other requirements of this Article VII.  In the event such transfer is not
so closed and consummated within such period, the purchase option granted in
Section 7.9 shall again be exercisable and the Transferor shall make no Transfer
of any portion of his Membership Interest, or any right, title or interest
therein, until such Transferor has again complied with all terms and provisions
of this Article VII.  In the event a Member does not elect pursuant to
Section 7.9 to exercise the purchase option contained therein and the Transferor
makes a permitted Transfer in compliance with the terms and provisions of this
Article VII, then the person or entity to whom such Membership Interest is
transferred shall nevertheless acquire such Membership Interest subject to the
restriction imposed on such Membership Interest under this Article VII as to
further transfers of such Membership Interest, and provided further that any
such transferee shall agree in writing to be bound by all terms and provisions
of this Agreement.


Article VIII.                      [REMOVED AND RESERVED]


Article IX.                      ACCOUNTING, RECORDS, REPORTING BY MEMBERS


9.1           Books and Records. The books and records of the Company shall be
kept, and the financial position and the results of its operations recorded, in
accordance with the accounting methods followed for federal income tax
purposes.  The books and records of the Company shall reflect all the Company
transactions and shall be appropriate and adequate for the Company's
business.  The Company shall maintain at its principal office all of the
following:


A.           A current list of the full name and last known business or
residence address of each Member and Assignee set forth in alphabetical order,
together with the Capital Contributions, Capital Account and Percentage Interest
of each Member and Assignee;


B.           [Removed and Reserved];


C.           A copy of the Certificate and any and all amendments thereto
together with executed copies of any powers of attorney pursuant to which the
Certificate or any amendments thereto have been executed;


D.           Copies of the Company's federal, state, and local income tax or
information returns and reports, if any, for the six (6) most recent taxable
years;


E.           A copy of this Agreement and any and all amendments thereto
together with executed copies of any powers of attorney pursuant to which this
Agreement or any amendments thereto have been executed;


F.           Copies of the financial statements of the Company, if any, for the
six (6) most recent Fiscal Years; and
 
 
21

--------------------------------------------------------------------------------

 
 
          G.           The Company's books and records as they relate to the
internal affairs of the Company for at least the current and past four (4)
Fiscal Years.


9.2           Delivery to Members and Inspection.


A.           Upon the request of any Member or Assignee, President shall
promptly deliver to the requesting Member or Assignee, at the expense of the
Company, a copy of the information required to be maintained under Section 9.1.


B.           Each Member and Assignee has the right, upon reasonable request for
purposes reasonably related to the interest of the Person as Member or Assignee,
to:


(i)           inspect and copy during normal business hours any of the Company
records described in Section 9.1;


(ii)           obtain from the Company, promptly after their becoming available,
a copy of the Company's federal, state, and local income tax or informa­tion
returns for each Fiscal Year; and


(iii)           receive a monthly income statement of the Company and a balance
sheet of the Company as of the end of that period.  The statement and balance
sheet shall be delivered or mailed to the Members within twenty (20) days after
the end of each such period.


C.           Any request, inspection or copying by a Member or Assignee under
this Section 9.2 may be made by that Person or that Person's agent or attorney.


9.3           Annual Statements.


A.           A Managing Interest of the Members of the Company shall cause an
annual report to be sent to each of the Members not later than ninety (90) days
after the close of the Fiscal Year.  The report shall contain a balance sheet as
of the end of the Fiscal Year and an income statement and statement of changes
in financial position for the Fiscal Year.  Such financial statements shall be
accompanied by the report thereon, if any, of the independent accountants
engaged by the Company or, if there is no report, the certificate of the
officers of the Company that the financial statements were prepared without
audit from the books and records of the Company.


B.           A Managing Interest of the Members of the Company shall cause to be
prepared at least annually, at Company expense, information necessary for the
preparation of the Members' and Assignees' federal and state income tax
returns.  A Managing Interest of the Members of the Company shall send or cause
to be sent to each Member or Assignee within sixty (60) days after the end of
each taxable year such information as is necessary to complete federal and state
income tax or information returns, and a copy of the Company's federal, state,
and local income tax or information returns for that year.


C.           The failure by any Member to participate in the preparation of the
reports or statements described in subsection 9.3A or 9.3B shall not constitute
a default of such Member’s obligations under this Agreement if such Member
consents to the preparation of such reports or statements on its behalf by the
other Members.
 
 
22

--------------------------------------------------------------------------------

 
 
      9.4           Financial and Other Information. The officers of the Company
shall provide such financial and other information relating to the Company or
any other Person in which the Company owns, directly or indirectly, an equity
interest, as a Member may request.


9.5           Filings.  The officers of the Company, at Company expense, shall
cause the income tax returns for the Company to be prepared and timely filed
with the appropriate authorities.  The officers of the Company, at Company
expense, shall also cause to be prepared and timely filed, with appropriate
federal and state regulatory and administrative bodies, amendments to, or
restatements of, the Certificate and all reports required to be filed by the
Company with those entities under the Act or other then current applicable laws,
rules, and regulations.  If a Member is required by the Act to execute or file
any document fails, after demand, to do so within a reasonable period of time or
refuses to do so, any other Member may prepare, execute and file that document.


9.6           Bank Accounts. The Members shall maintain the funds of the Company
in one or more separate bank accounts in the name of the Company, and shall not
permit the funds of the Company to be commingled in any fashion with the funds
of any other Person.


9.7           Accounting Decisions and Reliance on Others.  All decisions as to
accounting matters, except as otherwise specifically set forth herein, shall be
made by a Managing Interest of the Members.  The Members may rely upon the
advice of the Company’s accountants as to whether such decisions are in
accordance with accounting methods followed for federal income tax purposes.


9.8           Tax Matters for the Company Handled by the Tax Matters
Partner.  The Tax Matters Partner, with the prior approval of a Managing
Interest of the Members, shall from time to time cause the Company to make such
tax elections it deems to be in the best interests of the Company and the
Members.  The Tax Matters Partner shall represent the Company (at the Company's
expense) in connection with all examinations of the Company's affairs by tax
authorities, including resulting judicial and administrative proceedings, and
shall expend the Company funds for professional services and costs associated
therewith.  The Tax Matters Partner shall oversee the Company tax affairs in the
overall best interests of the Company but shall not have the right to agree to
extend any statute of limitations without the approval of a Majority
Interest.  If for any reason the Tax Matters Partner can no longer serve in that
capacity or ceases to be a Member, as the case may be, a Majority Interest may
designate another Member to be Tax Matters Partner.


Article X.                      DISSOLUTION AND WINDING UP


10.1           Dissolution.  The Company shall be dissolved, its assets shall be
disposed of, and its affairs wound up on the first to occur of the following:


A.           The agreement of a Managing Interest of the Members to terminate
the Company;


B.           The entry of a decree of judicial dissolution;


C.           The vote of non-defaulting Members holding a majority of the
Percentage Interests held by all non-defaulting Members pursuant to Section
3.8C;


D.           The sale of all or substantially all of the assets of Company.


Except for the foregoing, the Company shall not dissolve on the occurrence of
any other event.


 
23

--------------------------------------------------------------------------------

 
 
      10.2           Winding Up. Upon the occurrence of any event specified in
Section 10.1, the Company shall continue solely for the purpose of winding up
its affairs in an orderly manner, liquidating its assets, and satisfying the
claims of its creditors.  The Members shall be responsible for overseeing the
winding up and liquidation of Company, shall take full account of the
liabilities of Company and assets, shall, subject to Section 10.4, either cause
its assets to be sold or distributed, and if sold as promptly as is consistent
with obtaining the fair market value thereof, shall cause the proceeds
therefrom, to the extent sufficient therefor, to be applied and distributed as
provided in Section 10.4.  The Persons winding up the affairs of the Company
shall give written notice of the commencement of winding up by mail to all known
creditors and claimants whose addresses appear on the records of the
Company.  The Members winding up the affairs of the Company shall not be
entitled to compensation for such services.


10.3           Distributions in Kind.  Except for a distribution of the System
to Fleming’s pursuant to Section 10.4 any non-cash asset distributed to one or
more Members shall first be valued at its fair market value to determine the Net
Profit or Net Loss that would have resulted if such asset were sold for such
value, such Net Profit or Net Loss shall then be allocated pursuant to Article
VI, and the Members' Capital Accounts shall be adjusted to reflect such
allocations.  The amount distributed and charged to the Capital Account of each
Member receiving an interest in such distributed asset shall be the fair market
value of such interest (net of any liability secured by such asset that such
Member assumes or takes subject to).  The fair market value of such asset shall
be determined by a Managing Interest or by the Members, or if any Member objects
to such valuation, by an independent appraiser (any such appraiser must be
recognized as an expert in valuing the type of asset involved) selected by a
Managing Interest or selected by the liquidating trustee, if applicable, and
approved by the Members.


10.4           Order of Payment Upon Dissolution. After determining that all
known debts and liabilities of the Company, including, without limitation, debts
and liabilities to Members who are creditors of the Company, have been paid or
adequately provided for, the remaining assets shall be distributed as follows:


A.           Upon dissolution of the Company (other than in connection with a
sale of all or substantially all of the Company’s assets to a third party and
other than in connection with a termination resulting from one Member’s purchase
of all or part of the other Member’s Membership Interest) the System shall be
distributed to Fleming’s, as valued at its deemed contribution value, and all
other assets of the Company shall be liquidated.  All other proceeds from
liquidation of the Company assets shall be distributed (i) to Outback until
Outback shall have received an amount equal to Outback’s Capital Contributions,
and (ii) thereafter to the Members in accordance with their positive Capital
Account balances after giving effect to the allocation of Net Profit or Net Loss
resulting from such liquidation.  Such liquidating distributions shall be made
by the end of the Company's taxable year in which the Company is liquidated, or,
if later, within ninety (90) days after the date of such liquidation.


B.           Upon dissolution of the Company in connection with a sale of all or
substantially all of the Company’s assets to a third party all proceeds from
liquidation of the Company’s assets shall be distributed to the Members in
accordance with their positive Capital Account balances after giving effect to
the allocation of Net Profit or Net Loss resulting from such liquidation, it
being the intent of the Members that distributions shall be the same as if
distributed pursuant to Percentage Interests.   Such liquidating distributions
shall be made by the end of the Company's taxable year in which the Company is
liquidated, or, if later, within ninety (90) days after the date of such
liquidation.


10.5           Limitations on Payments Made in Dissolution.  Each Member shall
only be entitled to look solely at the assets of the Company for the return of
its Capital Contributions and positive Capital Account balance and shall
 
 
24

--------------------------------------------------------------------------------

 
 
have no recourse for its Capital Contribution, positive Capital Account balance
and/or share of Net Profits (upon dissolution or otherwise) against any other
Member.


Article XI.                      INDEMNIFICATION AND INSURANCE


11.1           Indemnification of Agents.  The Company shall defend and
indemnify any Member and may indemnify any other Person who was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding by reason of the fact that it is or was a Member, officer,
employee or other agent of the Company or that, being or having been such a
Member, officer, employee or agent, it is or was serving at the request of the
Company as a manager, member, director, officer, employee or other agent of
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise (all such persons being referred to hereinafter as an
"agent"), to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may hereafter from time
to time permit.  A Managing Interest of the Members shall be authorized, on
behalf of the Company, to enter into indemnity agreements from time to time with
any Person entitled to be indemnified by the Company hereunder, upon such terms
and conditions as a Managing Interest of the Members deems appropriate in its
business judgment.


11.2           Insurance.  The Company shall have the power to purchase and
maintain insurance on behalf of any Person who is or was an agent of the Company
against any liability asserted against such Person and incurred by such Person
in any such capacity, or arising out of such Person's status as an agent,
whether or not the Company would have the power to indemnify such Person against
such liability under the provisions of Section 11.1 or under applicable law.


Article XII.                      CONFIDENTIALITY AND NON-COMPETITION


12.1           Noncompetition.


A.           Subject to Subsection C below, so long as FPSH LP and AWA INC are
Members and with respect to each of them for three (3) years thereafter, they,
the Fleming’s Principals (and their respective Affiliates) shall not,
individually or jointly with others, directly or indirectly, whether for their
own account or for that of any other Person, operate, engage in, own or hold any
ownership interest in, have any interest in or lend any assistance to any
steakhouse restaurant, or Person or entity engaged in a business owning,
operating or controlling steakhouse restaurants, other than the Company’s
Restaurants, and shall not act as an officer, director, employee, partner,
independent contractor, consultant, principal, agent, or in any other capacity
for, nor lend any assistance (financial or otherwise) or cooperation to any such
steakhouse restaurant or Person or entity.  The restriction contained herein
shall be deemed to apply to A. William Allen, III for so long as AWA INC is a
Member and for three (3) years thereafter and to Paul M. Fleming for so long as
FPSH LP is a Member and for three (3) years thereafter.  For the purposes of
this Section 12.1, the term “steakhouse restaurant” shall mean any restaurant
for which: (i) the word “steak” or any variation thereof is in its name; or (ii)
the sale of steak or prime rib is specified in its advertising or marketing
efforts; or (iii) the sale of steak and prime rib constitutes thirty five
percent (35%) or more of its entrée sales, computed on a dollar basis.


B.           Subject to Subsection D below, so long as Outback is a Member, and
for a period of one (1) year thereafter, Outback (and its Affiliates) shall not,
individually or jointly with others, directly or indirectly, whether for its own
account or for that of any other Person, operate, engage in, own or hold any
ownership interest in, have any interest in or lend any assistance to: any
steakhouse restaurant having a per person check average between $40.00 and
$55.00, or Person or entity engaged in a business owning, operating
 
 
25

--------------------------------------------------------------------------------

 
 
or controlling steakhouse restaurants, having a per person check average between
$40.00 and $55.00, other than the Company’s Restaurants, franchisees of the
Company, and the Restaurants currently owned or under development by Outback.


C.           None of the restrictions in this Section 12.1 shall be interpreted
to apply to Paul M. Fleming’s ownership interest in any Z’ Tejas, Paul Martin’s
Bistro or Roaring Fork restaurants as those restaurants are currently operated.


12.2           Confidentiality.


A. Definition. For the purpose of this Agreement, “Proprietary Information”
shall include all information designated by any Member, either orally or in
writing, as confidential or proprietary, or which reasonably would be considered
proprietary or confidential to the business contemplated by this Agreement,
including but not limited to suppliers, customers, trade or industrial
practices, marketing and technical plans, technology, personnel, organization or
internal affairs, plans for products and ideas, recipes, menus, wine lists and
proprietary techniques and other trade secrets. Notwithstanding the foregoing,
“Proprietary Information” shall not include information which (i) has entered
the public domain or became known other than due to a breach of any obligation
of confidentiality owed to the owner of such information; (ii) was known prior
to the disclosure of such information; (iii) became known to the recipient from
a source other than a Member or its Affiliate, provided there was no breach of
an obligation of confidentiality owed to said Member or its Affiliate; or (iv)
was independently developed by the party receiving such information.


B.           No Disclosure, Use, or Circumvention.  No Member or its Affiliates
shall disclose any Proprietary Information to any third parties (other than
existing or permitted franchisees) and will not use any Proprietary Information
in that Member’s or Affiliate's business or any affiliated business without the
prior written consent of the other Member, and then only to the extent specified
in that consent.  Consent may be granted or withheld at the sole discretion of
any Member.  No Member shall contact any suppliers, customers, employees,
affiliates or associates to circumvent the purposes of this provision.


C.           Maintenance of Confidentiality.  Each Member shall take all steps
reasonably necessary or appropriate to maintain the strict confidentiality of
the Proprietary Information and to assure compliance with this Agreement.


12.3           Non Solicitation.  During the term of this Agreement and, with
respect to each Member, for a period two (2) years following the earlier of (A)
the date that the Member transfers all of its Membership Interest in the Company
or (B) the dissolution of the Company pursuant to Article X, the Member shall
not offer employment to any employee of the Company or of a Member, or their
Affiliates, or otherwise solicit or induce any employee of any of them to
terminate their employment, nor shall any of the Fleming’s Principals act as an
officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor, owner or part owner, or in any other capacity, for
any person or entity which solicits or otherwise induces any employee of the
Company or of a Member, or their Affiliates, to terminate their employment with
such entity.


12.4 Reasonableness of Restrictions; Reformation; Enforcement. The parties
hereto recognize and acknowledge that the geographical and time limitations
contained in Section 12.1, 12.2 and 12.3 hereof are reasonable and properly
required for the adequate protection of the Company’s and Members’ interests. It
is agreed by the parties hereto that if any portion of the restrictions
contained in Section 12.1, 12.2 or 12.3 are held to be unreasonable, arbitrary,
or against public policy, then the restrictions shall be considered divisible,
both as to the
 
 
26

--------------------------------------------------------------------------------

 
 
time and to the geographical area, with each month of the specified period being
deemed a separate period of time and each radius mile or other portion of the
restricted territory being deemed a separate geographical area, so that the
longest period of time and largest geographical area shall remain effective so
long as the same is not unreasonable, arbitrary, or against public policy. The
parties hereto agree that in the event any court of competent jurisdiction
determines the specified period or the specified geographical area of the
restricted territory to be unreasonable, arbitrary, or against public policy, a
lesser time period or geographical area which is the longest period of time and
largest geographical area determined to be reasonable, nonarbitrary, and not
against public policy may be enforced. If any of the covenants contained herein
are violated and if any court action is instituted by the Company or a Member to
prevent or enjoin such violation, then the period of time during which the
business activities shall be restricted, as provided in this Agreement, shall be
lengthened by a period of time equal to the period between the date of the
breach of the terms or covenants contained in this Agreement and the date on
which the decree of the court disposing of the issues upon the merits shall
become final and not subject to further appeal.


In the event it is necessary for the Company or a Member to initiate legal
proceedings to enforce, interpret or construe any of the covenants contained in
Section 12.1, 12.2 or 12.3 hereof, the prevailing party in such proceedings
shall be entitled to receive from the non-prevailing party, in addition to all
other remedies, all costs, including reasonable attorneys' fees, of such
proceedings including appellate proceedings.


12.5 Specific Performance. The parties agree that a breach of any of the
covenants contained Section 12.1, 12.2 and 12.3 hereof will cause irreparable
injury to the Company or a Member for which the remedy at law will be inadequate
and would be difficult to ascertain and therefore, in the event of the breach or
threatened breach of any such covenants, the Company or injured Member shall be
entitled, in addition to any other rights and remedies it may have at law or in
equity, to obtain an injunction to restrain any threatened or actual activities
in violation of any such covenants. The parties hereby consent and agree that
temporary and permanent injunctive relief may be granted in any proceedings
which might be brought to enforce any such covenants without the necessity of
proof of actual damages, and in the event the Company or Member does apply for
such an injunction, that the Company or Member has an adequate remedy at law
shall not be raised as a defense.


Article XIII.                      REPRESENTATIONS AND WARRANTIES


Each Member warrants and represents to the other Members (each of which
warranties and representations shall be deemed to be a continuing warranty and
representation and covenant that such warranties and representations shall
remain true and correct at all times during the term of the Company) that:


13.1           Status.  If an entity, such Member is duly organized, validly
existing and in good standing under the laws of its state of formation, and each
has the power under its organizational documents and adequate authority to
execute, deliver, and perform this Agreement which upon such execution and
delivery will be a legal, valid, and binding obligation of such party
enforceable in accordance with its terms (subject only to the application of
bankruptcy, reorganization, insolvency or other similar laws regarding the
rights of creditors generally and the exercise of judicial discretion in
equity).


13.2           Due Authorization.  The execution, delivery and performance of
this Agreement by a Member who is an entity have been duly authorized by all
requisite corporate, partnership or other organizational action of such party
and, as of the date hereof, do not require the consent or approval of any person
that has not been obtained and are not in contravention of or in conflict with
any term or provision of the organizational documents of such party.
 
 
27

--------------------------------------------------------------------------------

 
 
    13.3           Other Agreements and Violations of Law.  The execution,
delivery and performance of this Agreement by such Member will not breach or
constitute a default under any agreement, indenture, undertaking or other
instrument to which such party or any affiliate of such party is a party or by
which any of such persons or any of their respective properties may be bound or
affected, which breach or default would have a materially adverse effect on the
financial condition of such Member or on the financial condition, properties or
operations of the Company.  Other than as contemplated by this Agreement such
execution, delivery, and performance will not result in the creation or
imposition of (or the obligation to create or impose) any lien or encumbrance on
any of the Company property nor, to the knowledge of such party, constitute or
result in the violation of any law.


13.4           No Litigation.  There is no litigation or administrative or other
proceeding or tax audit pending, or, to the knowledge of such Member, threatened
against or affecting such Member, or any of its affiliates, or any of their
respective properties, which, if determined adversely, would have a materially
adverse effect on the financial condition, properties or operations of the
Company.  As of the date hereof, neither such Member, nor, to the knowledge of
such Member, any affiliate of such Member is in default with respect to any
order, writ, injunction, decree or demand of any court of other governmental or
regulatory authority which might in any way adversely affect the Company.


Article XIV.                      MISCELLANEOUS


14.1           Complete Agreement.  This Agreement and the Certificate
constitute the complete and exclusive statement of agreement among the Members
with respect to the subject matter herein and therein and replace and supersede
all prior written and oral agreements or statements by and among the Members or
any of them.  No representation, statement, condition or warranty not contained
in this Agreement or the Certificate will be binding on the Members or have any
force or effect whatsoever.  To the extent that any provision of the Certificate
conflicts with any provision of this Agreement, the Certificate shall control.


14.2           Consultation with Attorney.  Each Member has been advised to
consult with its own attorney regarding all legal matters concerning an
investment in the Company and the tax consequences of participating in the
Company, and has done so, to the extent it considers necessary.


14.3           Tax Consequences.  Each Member acknowledges that the tax
consequences to it of investing in the Company will depend on its particular
circumstances, and neither the Company, the Members, nor the partners,
shareholders, members, agents, officers, directors, employees, Affiliates, or
consultants of any of them will be responsible or liable for the tax
consequences to him or her of an investment in the Company.  It will look solely
to, and rely upon, its own advisers with respect to the tax consequences of this
investment.


14.4           No Assurance of Tax Benefits.  Each Member acknowledges that
there can be no assurance that the Code or the Regulations will not be amended
or interpreted in the future in such a manner so as to deprive the Company and
the Members of some or all of the tax benefits they might now receive, nor that
some of the deductions claimed by the Company or the allocations of items of
income, gain, loss, deduction, or credit among the Members may not be challenged
by the Internal Revenue Service.


14.5           Binding Effect.  Subject to the provisions of this Agreement
relating to transferability, this Agreement will be binding upon and inure to
the benefit of the Members, and their respective successors and assigns.


14.6           Parties in Interest.  Except as expressly provided in the Act,
nothing in this Agreement shall confer any rights or remedies under or by reason
of this Agreement on any Persons other than the Members and their respective
successors and assigns nor shall anything in this Agreement relieve or discharge
the obligation or liability
 
 
28

--------------------------------------------------------------------------------

 
 
of any third person to any party to this Agreement, nor shall any provision give
any third person any right of subrogation or action over or against any party to
this Agreement.


14.7           Pronouns; Statutory References.  All pronouns and all variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, singular
or plural, as the context in which they are used may require.  Any reference to
the Code, the Regulations, the Act or other statutes or laws will include all
amendments, modifications, or replacements of the specific sections and
provisions concerned.


14.8           Headings.  All headings herein are inserted only for convenience
and ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.


14.9           Interpretation.  In the event any claim is made by any Member
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular
Member or its counsel.


14.10           References to this Agreement.  Numbered or lettered articles,
sections and subsections herein contained refer to articles, sections and
subsections of this Agreement unless otherwise expressly stated.


14.11           Jurisdiction.  Each Member hereby consents to the exclusive
jurisdiction of the state and federal courts sitting in Delaware in any action
on a claim arising out of, under or in connection with this Agreement or the
transactions contemplated by this Agreement.  Each Member further agrees that
personal jurisdiction over him or her may be effected by service of process by
registered or certified mail addressed as provided in Section 14.14 of this
Agreement, and that when so made shall be as if served upon him or her
personally within the Member’s state of residence.


14.12           Exhibits  All Exhibits attached to this Agreement are
incorporated and shall be treated as if set forth herein.


14.13           Additional Documents and Acts.  Each Member agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions, and conditions of this Agreement and the
transactions contemplated hereby.


14.14           Notices.  


A.           All notices required or permitted shall be in writing and may be
communicated in person or by mail.  Notice shall be deemed to be delivered when
deposited in the United States mail addressed to the respective Member at its
mailing address as designated in the records of the Membership, with postage
thereon prepaid, registered or certified mail, return receipt requested, or if
personally delivered, when received.  Notices to a dissolved or bankrupt Member
shall be delivered in the same manner to the last known address of its
registered agent or receiver, as the case may be.


B.           While all notices, demands and requests shall be effective as
provided in Section 14.4A above, the time period in which a response to any such
notice, demand or request must be given shall commence to run from the date of
receipt appearing on the return receipt or other evidence of delivery of the
notice, and the time period in which a response to a demand or request must be
given shall commence to run from the date of receipt on the return receipt or
other evidence of delivery of the notice.  Rejection or other refusal to accept
or the inability to
 
 
29

--------------------------------------------------------------------------------

 
 
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice, demand or request sent.


C.           By giving to the other Members at least thirty (30) days' prior
written notice thereof, each Member and its successors and assigns shall have
the right from time to time and at any time during the term of this Agreement to
change their addresses and each shall have the right to specify as its address
any other address within the United States of America.


14.15           Amendments.  All amendments to this Agreement will be in writing
and signed by all of the Members.


14.16           Reliance on Authority of Person Signing Agreement  If a Member
is not a natural person, neither the Company nor any Member will: (A) be
required to determine the authority of the individual signing this Agreement to
make any commitment or undertaking on behalf of such entity or to determine any
fact or circumstance bearing upon the existence of the authority of such
individual, or (B) be responsible for the application or distribution of
proceeds paid or credited to individuals signing this Agreement on behalf of
such entity.


14.17           Company Property.  All property contributed to the Company or
acquired with Company funds shall be held and titled in the name of the Company
and not individually by or for any Member.


14.18           Multiple Counterparts.  This Agreement may be executed in two or
more coun­ter­parts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.


14.19           Attorney Fees.  In the event that any dispute between the
Company and the Members or among the Members should result in litigation or
arbitration, the prevailing party in such dispute shall be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing any
right of the prevailing party, including without limitation, reasonable
attorneys' fees and expenses, all of which shall be deemed to have accrued upon
the commencement of such action and shall be paid whether or not such action is
prosecuted to judgment.  Any judgment or order entered in such action shall
contain a specific provision providing for the recovery of attorney fees and
costs incurred in enforcing such judgment and an award of prejudgment interest
from the date of the breach at the maximum rate of interest allowed by law.  For
the purposes of this Section:  (a) attorney fees shall include, without
limitation, fees incurred in the following:  (1) post judgment motions; (2)
contempt proceedings; (3) garnishment, levy, and debtor and third party
examinations; (4) discovery; and (5) bankruptcy litigation and (b) prevailing
party shall mean the party who is determined in the proceeding to have prevailed
or who prevails by dismissal, default or otherwise.


14.20           Time is of the Essence.  All dates and times in this Agreement
are of the essence.


14.21           Remedies Cumulative.  The remedies under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.


14.22           Severability.  Each article, section, subsection, and lesser
section of this Agreement constitutes a separate and distinct undertaking,
covenant or provision hereof.  In the event that any provision of this Agreement
shall be determined to be invalid or unenforceable, such provision shall be
deemed limited by construction in scope and effect to the minimum extent
necessary to render the same valid and enforceable, and, in the event such a
limiting construction is impossible, such invalid or unenforceable provision
shall be deemed severed from this Agreement, but every other provision of this
Agreement shall remain in full force and effect.


 
30

--------------------------------------------------------------------------------

 
 
      14.23           Partition.  The Members hereby agree that no Members, nor
any successor in interest of any Members, shall have the right to have Company
assets partitioned, or to file a complaint or institute any proceedings of law
or equity to have a Company asset partitioned, and each Member, on behalf of
itself, its successors and assigns, hereby waives any such rights.


14.24           Waiver.  The failure of any Member to insist upon strict
performance of a covenant hereunder or any obligation hereunder shall not be a
waiver of such Member's right to demand compliance therewith in the future.
All of the Members have executed this Agreement, effective as of the date
written above.




ATTEST                                                                MEMBERS:


“OUTBACK”
OS PRIME, LLC,
a Florida limited liability company


By:           OSI RESTAURANT PARTNERS, LLC
a Delaware limited liability company, its
managing member


By: /s/ Kelly Lefferts______________                             By: /s/ Joseph
J. Kadow_______________
     Kelly Lefferts, Assistant Secretary                                Joseph
J. Kadow, Executive Vice President




“FPSH LP”
FPSH LIMITED PARTNERSHIP, an Arizona limited partnership


By its general partner:




PKCR, LLC, an Arizona limited liability company


By: /s/ Paul M. Fleming__________________
      Paul M. Fleming, Manager




“AWA INC”
AWA III STEAKHOUSES, INC, a California corporation






By: /s/ A. William Allen__________              By:_________
Print Name: A. William Allen________           Its:___CEO__
Its:  Secretary

 
 
31

--------------------------------------------------------------------------------

 
 



EXHIBIT A




ADDRESSES
OF MEMBERS




Member
Address
   
OS PRIME,LLC
2202 N. West Shore Blvd., Suite 500
Tampa, Florida  33607
 
FPSH LIMITED PARTNERSHIP
1345 Lincoln Ave , Suite B
Calistoga, California 94515
 
AWA III STEAKHOUSES, INC.
 
1300 Dove Street, Suite 105
Newport Beach, CA 92660
                               




 
 
32

--------------------------------------------------------------------------------

 
 

Schedule 1




Outback 89.62%
FPSH LP 7.88%
AWA INC 2.5%

 
 
33

--------------------------------------------------------------------------------

 
 



CONSENT OF OSI RESTAURANT PARTNERS, LLC


The undersigned, the sole member OS PRIME, LLC, which is a member in
OSI/FLEMING’S, LLC, a Delaware limited liability company hereby agrees to be
bound by and comply with the provisions of that certain Amended and Restated
Operating Agreement of OSI/FLEMING’S, LLC (the “Agreement”) applicable to it in
its capacity as the parent of OS PRIME, LLC or as otherwise provided in the
Agreement.


DATED this 4th day of _June__, 2010.






ATTEST                                                                           OSI
RESTAURANT PARTNERS, LLC,
a Delaware limited liability company


By: /s/ Kelly Lefferts___________                                 By:_/s/ Joseph
J. Kadow____________
     Kelly Lefferts, Assistant Secretary                              Joseph J.
Kadow, Executive Vice President







 
 
34

--------------------------------------------------------------------------------

 
 



CONSENT OF AWA III STEAKHOUSES, INC. SHAREHOLDER


A. William Allen III (together with his wife or a trust controlled by them),
being all of the shareholders in AWA III STEAKHOUSES, INC. which is a member in
OSI/FLEMING’S, LLC, a Delaware limited liability company, hereby agree to be
bound by, and comply with the provisions of that certain Amended and Restated
Operating Agreement of OSI/FLEMING’S, LLC (the “Agreement”) applicable to them
in their individual capacity, as shareholders of AWA III STEAKHOUSE, INC., or as
“Fleming’s Principals” (as such term is defined in the Agreement) or as
otherwise provided in the Agreement.


DATED this _3rd_ day of __June____, 2010.






WITNESSES:




/s/ Noel
Murphy____________________                                          _/s/ A.
William Allen III_______
/s/ Jennifer Capler__________________
A. WILLIAM ALLEN III

 


 
 
35

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)


 



CONSENT OF PAUL M. FLEMING


PAUL M. FLEMING being the sole manager of PKCR, LLC (“PKCR”) the sole general
partner of FPSH LIMITED PARTNERSHIP which is a member in OSI/FLEMING’S, LLC, a
Delaware limited liability company, hereby agrees to be bound by, and comply
with the provisions of that certain Amended and Restated Operating Agreement of
OSI/FLEMING’S, LLC (the “Agreement”) applicable to him in his individual
capacity, as the sole manager of PKCR, and as a “Fleming’s Principal” (as such
term is defined in the Agreement) or as otherwise provided in the Agreement.


DATED this 3rd day of ___April_______, 2010.






WITNESSES:




/s/ Kelly Fleming____________________                           /s/ Paul M.
Fleming___________
/s/ Robert Fleming___________________                           PAUL M. FLEMING




 
 
36

--------------------------------------------------------------------------------

 
 

CONSENT OF PKCR , LLC




PKCR, LLC, the sole general partner of FPSH LIMITED PARTNERSHIP which is a
member in OSI/FLEMING’S LLC (the “Company”), a Delaware limited liability
company, hereby agrees to be bound by and comply with the provisions of that
certain Amended and Restated Operating Agreement of OSI/FLEMING’S, LLC (the
“Agreement”) applicable to it individually and as a partner in FPSH LIMITED
PARTNERSHIP, or as otherwise provided in the Agreement.


 
PKCR, LLC, an Arizona limited liability company
 
By:_/s/ Paul M. Fleming
Paul M. Fleming, Manager
 
37


--------------------------------------------------------------------------------
